IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF C.N.W.                  : No. 58 WAL 2021
                                           :
                                           :
APPEAL OF: N.D.W., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2021, the Petition for Allowance of Appeal is

DENIED.